Citation Nr: 0100971	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-19 796	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to a compensable disability evaluation for 
post-operative residuals of a hemorrhoidectomy, including 
hemorrhoids.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1972 
to November 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected post-operative residuals 
of a hemorrhoidectomy, including hemorrhoids, are no more 
than mild.  The veteran's service-connected post-operative 
residuals of a hemorrhoidectomy, including hemorrhoids, are 
manifested by a single, minimal, external hemorrhoid, 
described by a physician as little more than a skin tag.  
There is no significant bleeding.  There is no evidence of 
irreducible large or thrombotic hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.  


CONCLUSION OF LAW

The criteria for a compensable rating for the 
service-connected post-operative residuals of a 
hemorrhoidectomy, including hemorrhoids, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) notes that 
all relevant facts have been properly developed to the extent 
possible.  During the current appeal, the veteran has not 
referred to the existence of records of recent inpatient or 
outpatient treatment for his service-connected post-operative 
residuals of a hemorrhoidectomy, including hemorrhoids, 
which, if obtained, would support his claim for a compensable 
rating for this disability.  Furthermore, in March 1999, the 
veteran was accorded a VA examination of this 
service-connected disorder.  Thus, as sufficient data exist 
to address the merits of the veteran's rating claim, the 
Board concludes that the Department of Veterans Affairs (VA) 
has adequately fulfilled its statutory duty to assist the 
veteran in the development of his claim.  No further 
assistance to the veteran is required to comply with the duty 
to assist.  See, Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  See also, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990) and Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2000).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  

According to the service medical records, in September 1975, 
the veteran sought treatment for complaints of rectal pain 
and bleeding for three days.  A physical examination showed 
the presence of a large left lateral external prolapsed 
hemorrhoid that was not thrombosed.  A prolapsed 
non-thrombosed external hemorrhoid was assessed.  

At a follow-up treatment session two days later, the veteran 
reported having less pain but still being uncomfortable.  A 
physical examination reflected the presence of a partially 
external non-thrombosed hemorrhoid.  The examiner concluded 
that the veteran's hemorrhoid was improving with such medical 
recommendations as sitz bathes and suppositories.  The 
veteran was instructed to continue using a stool softener.  

The separation examination completed in October 1976 
demonstrated that the veteran's anus and rectum evaluation 
(including any hemorrhoids) was normal.  A report of Medical 
Board Proceedings, which was dated one week later, noted the 
conclusion that the veteran was medically unfit for further 
military service due to functional lumbar scoliosis with 
mechanical low back pain secondary to malunion of the right 
distal femur with 4-7 centimeter shortening and 15 degrees 
valgus.  A hemorrhoid condition was not cited in this report 
as a basis for the conclusion that the veteran was medically 
unfit for additional military duty.  The veteran was 
discharged from active military duty in November 1976.  

At a VA examination conducted in March 1982, the veteran 
complained of occasional pain and bleeding.  A physical 
examination demonstrated external hemorrhoids that were not 
inflamed or thrombosed as well as two internal hemorrhoids.  

Based on the medical evidence of record, the RO, in a May 
1982 rating action, granted service connection for external 
hemorrhoids and assigned a noncompensable evaluation.  

Subsequently, in July 1982, the veteran sought treatment for 
a sore hemorrhoid.  In August 1990, the veteran complained of 
rectal bleeding.  A physical examination showed external 
hemorrhoids that were large in size and inflamed.  In October 
1992, following a physical examination which demonstrated the 
presence of Grade IV hemorrhoids, the veteran underwent a 
hemorrhoidectomy.  According to a November 1992 VA medical 
record, the veteran had been debilitated for two months with 
severe hemorrhoids, surgery, and a long post-operative 
recovery.  However, the examiner noted that the veteran would 
be able to return to work in one week.  

In June 1993, the veteran underwent a VA rectum and anus 
examination, at which time the veteran complained of itching, 
occasional bleeding, occasional soiling, occasional 
incontinence/diarrhea, occasional tenesmus, and occasional 
fecal leakage.  A proctoscopy showed no lesions on the 
veteran's anus and an external non-thrombosed hemorrhoid.  
The examiner concluded that the proctoscopy was within normal 
limits.  

The RO reviewed and considered this additional evidence.  
However, by an August 1993 rating action, the RO denied the 
veteran's claim for a compensable evaluation for his 
service-connected hemorrhoids on the basis that the evidence 
of record did not show the presence of large, thrombotic 
irreducible hemorrhoids that would indicate more than a 
moderate disability.  In addition, the RO denied the 
veteran's claim of entitlement to a temporary total 
convalescence rating on the basis that his uncomplicated 
hemorrhoid surgery did not require 30 days of convalescence.  

The veteran's service-connected post-operative residuals of a 
hemorrhoidectomy, including hemorrhoids, remains evaluated as 
noncompensably disabling.  The RO has assigned the 
noncompensable rating for the veteran's service-connected 
post-operative residuals of a hemorrhoidectomy, including 
hemorrhoids, according to the criteria set forth in the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code 7336.  This diagnostic code provides the 
rating criteria for impairment resulting from external or 
internal hemorrhoids.  

According to this Code provision, mild or moderate internal 
or external hemorrhoids warrant the assignment of a 
noncompensable rating.  38 C.F.R. § 4.118, Code 7336 (2000).  
Large or thrombotic hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences are required for a 
10 percent disability evaluation.  Id.  In addition, for a 20 
percent rating, there must be internal or external 
hemorrhoids manifested by persistent bleeding and secondary 
anemia or fissures.  Id.  

Throughout the current appeal, the veteran has asserted that 
his service-connected hemorrhoids are more severe than the 
current noncompensable evaluation indicates.  The veteran 
cites his many years of experiencing this disability, as well 
as his continued symptoms of bleeding and protrusion.  

The veteran's statements describing the continued 
symptomatology that he experiences as a result of his 
service-connected hemorrhoid condition is considered 
competent evidence.  However, these statements must be viewed 
in conjunction with the objective medical evidence of record 
as well as the pertinent rating criteria.  

In this regard, the Board notes that, during the current 
appeal, the veteran has not referred to the existence of 
records of recent inpatient or outpatient treatment for his 
service-connected hemorrhoids, which, if obtained, would 
support his claim for a compensable rating for this 
disability.  The only recent medical record which has been 
obtained and associated with the claims folder is the report 
of a VA rectum and anus examination conducted in March 1999.  

According to the report of this March 1999 VA evaluation, the 
veteran described having had a hemorrhoidectomy approximately 
seven years ago and having only rarely experienced bleeding 
of any significance after this surgery.  A 
proctosigmoidoscopic examination demonstrated a minimal 
external hemorrhoid which was little more than a skin tag on 
the right superior area of the perianal area.  No other 
lesions were seen.  A digital examination showed a good 
sphincter tone; a slightly enlarged, soft, and somewhat boggy 
prostate; no other palpable masses in the rectal vault.  The 
examiner diagnosed an external hemorrhoid.  

Significantly, at no time during the current appeal has the 
veteran cited recent outpatient or inpatient treatment for 
his service-connected hemorrhoids.  In fact, at the March 
1999 VA examination, the veteran specifically stated that, 
following the hemorrhoidectomy that he underwent 
approximately seven years ago, he has only rarely experienced 
bleeding of any significance.  Moreover, this recent 
examination only reflected the presence of a minimal external 
hemorrhoid and did not demonstrate evidence of irreducible 
large or thrombotic hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  Consequently, a 
compensable disability rating under Diagnostic Code 7336 is 
not warranted.  38 C.F.R. § 4.118, Code 7336 (2000).  

Additionally, review of the claims folder indicates that the 
RO has determined that referral of the veteran's compensable 
rating claim to the VA Central Office for extraschedular 
consideration is not warranted.  In this regard, the Board 
observes that the claims folder contains no evidence 
whatsoever that the veteran's service-connected 
post-operative residuals of a hemorrhoidectomy, including 
hemorrhoids, has resulted in frequent hospitalizations or 
marked interference with employment such as to render 
impractical the application of the regular schedular 
standards.  Indeed, the objective findings on recent 
examination are relatively normal with respect to whether the 
veteran's service-connected hemorrhoid condition is 
symptomatic.  Moreover, there is a paucity of evidence to 
demonstrate that this disability has had any significant 
industrial effect.  Accordingly, the Board finds that the RO 
did not abuse its discretion in refusing to refer this 
compensable rating claim to the Under Secretary of Benefits 
at VA Central Office for extraschedular consideration under 
the provisions of 38 C.F.R. § 3.321(b)(1) (2000).  

The veteran can assert that his service-connected disability 
has worsened and warrants a higher rating.  However, the 
trained medical personal have the training and expertise, as 
well as a better perspective, to determine if the disability 
meets the criteria for a higher rating.  In this case, the 
medical findings provide a preponderance of evidence which 
establishes that the manifestations of the service-connected 
disability do not approximate the criteria for a higher 
evaluation.  38 C.F.R. § 4.7 (2000).  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  Consequently, a compensable evaluation for the 
service-connected post-operative residuals of a 
hemorrhoidectomy, including hemorrhoids, is denied.  


ORDER

A compensable disability rating for service-connected 
post-operative residuals of a hemorrhoidectomy, including 
hemorrhoids, is denied.  



		
	CLIFFORD R. OLSON
	Acting Member
	Board of Veterans' Appeals



 


